Not for Publication in West's Federal Reporter

             United States Court of Appeals
                          For the First Circuit

No. 07-2061

                                ROBIN RAPOSA,

                          Petitioner, Appellant,

                                       v.

                   LYNN BISSONETTE, SUPERINTENDENT,

                          Respondent, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

               [Hon. Nancy Gertner, U.S. District Judge]


                                    Before

                          Boudin, Selya and Dyk,*

                              Circuit Judges.


     Donald A. Harwood for petitioner.
     Scott A. Katz, Assistant Attorney General, Criminal Bureau,
with whom Martha Coakley, Attorney General, was on brief for
respondent.



                             September 4, 2008




     *
         Of the Federal Circuit, sitting by designation.
           Per Curiam.     Petitioner Robin Raposa appeals from the

district court's judgment denying her petition for a writ of habeas

corpus. 28 U.S.C. § 2254 (2000).

           Raposa's petition challenged her Massachusetts state

court conviction for first degree murder and conspiracy to commit

murder in connection with the death of her husband, Robert Raposa.

Although the district court denied relief, it granted a certificate

of appealability on several of Raposa claims of asserted error:

specifically, that the prosecutor's summation violated Raposa's due

process   rights,    as   did   aspects    of    the   prosecutor's   cross-

examination and the state court's subsequent admission of allegedly

prejudicial evidence.

           The Commonwealth, in turn, argues that Raposa failed to

exhaust her federal constitutional claims in the Massachusetts

Supreme   Judicial     Court    ("SJC").        In   the   alternative,   the

Commonwealth argues that the SJC's decision was neither contrary

to, nor an unreasonable application of, clearly established federal

law.

           The district court found that Raposa had exhausted her

federal claims below, but that there was no error in the SJC's

decision warranting a grant of the writ.             We have given Raposa's

arguments careful consideration but in the end see no reason to

differ with, or add to, either part of the district court's

thoughtful and well-reasoned opinion.

           Affirmed.